Simmons, Justice.'
1. Burley was convicted in the city court of Atlanta of the offence of larceny from a railroad car. He made a motion for a new trial, upon the ground that the verdict was contrary to law and to the evidence. He contended that, if the evidence showed that any offence was committed, the offence was a felony, and therefore the city court had no jurisdiction to try it. The motion was overruled, and the defendant excepted. The evidence fully-authorized the verdict.
2. The indictment charged the defendant with entering a railroad car and stealing therefrom a certain quantity of corn. There is no evidence in the record showing when the car was broken open, or indeed that it was broken open at all, or if broken open, that the defendant did it. The evidence does show that eleven sacks of corn were stolen from the car, and that the defendant was arrested in the streets with one of the sacks. The proof brings the case under section 4419 of the code, which makes it a misdemeanor.
Judgment affirmed.